Citation Nr: 1615066	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  08-00 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for calcification of the left medial collateral ligament, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial compensable rating for instability of the left knee, prior to July 15, 2010; in excess of 10 percent disabling from July 15, 2010, to June 29, 2012; and a compensable rating from June 29, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 23, 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal was remanded by the Board in March 2010 for additional development. 

In an October 2011 rating decision, the Appeals Management Center (AMC) increased the rating for calcification of the left medial collateral ligament to 10 percent, effective October 7, 2005, the date the claim for increase was received.  In that same decision, the AMC assigned a separate 10 percent disability rating for instability of the left knee, effective July 15, 2010, the date that it was determined that instability was objectively demonstrated.  As the October 2011 decision did not represent a total grant of benefits sought on appeal with respect of the Veteran's service-connected calcification of the left medial collateral ligament, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran did not file any document with VA expressing disagreement with the October 2011 decision granting an additional 10 percent disability rating for instability of the left knee, effective July 15, 2010, or a subsequent, June 2013, RO rating decision reducing the evaluation to noncompensable, effective June 29, 2012.  However, the instability is a manifestation of the Veteran's service-connected left knee disability.  When the Veteran disagreed with the amount of compensation awarded for the left knee disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for the disability.  See AB v Brown, 6 Vet App 35 (1993).  Moreover, the Office of General Counsel has opined that a separate compensable evaluation may be granted for instability of the knee in addition to an evaluation for limitation of range of motion.  See VAOPGCPREC 23-97 (July 1, 1997).  The Board is therefore required to consider whether a rating is warranted for instability of the left knee associated with the Veteran's service-connected left knee disability.  When the Veteran appealed the rating assigned for his left knee disability, his appeal encompassed ratings for all manifestations of the condition.  The award of the separate rating for instability could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the May 2006 rating decision.  Thus, the issue of entitlement to a higher evaluation for instability of the left knee has been added above.

The case was again before the Board in May 2013 and December 2015 when it was remanded for additional development.

In a December 2015 decision, the Board granted entitlement to TDIU.  In January 2016 the RO issued a rating decision implementing the Board's decision and assigned an effective date for TDIU of April 23, 2015.  The RO stated that the rating decision represented the full and final determination on the issue of TDIU as it was granted by the Board.  However, there is no indication that the Veteran was provided notice of his appellate rights with regard to that rating decision, including the effective date assigned by the RO.  When the Board took jurisdiction of the TDIU claim in the May 2013 remand, it specifically noted that the TDIU claim was part of the claim for increased rating for the knee.  As the claim for increased rating for the left knee remains on appeal before the Board from a rating decision dated in May 2006, and as the Veteran has not been provided with notice of due process regarding the right to appeal the effective date assigned for TDIU, the issue of entitlement to TDIU, prior to April 23, 2015, remains on appeal.  

The issue of entitlement to a TDIU prior to July 2, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The preponderance of the evidence reveals that the Veteran's left knee manifests painful motion during the entire period on appeal.

2.  The preponderance of the evidence is against a finding that the Veteran's left knee manifests flexion limited to 30 degrees or less, extension limited to 5 degrees or more, a meniscal disorder, or impairment of the tibia and fibula.

3.  The preponderance of the evidence is against a finding that the Veteran's left knee manifests more than slight instability from July 15, 2010, to prior to June 29, 2012.  There was no objective instability prior to July 15, 2010, or beginning June 29, 2012.

4.  The Veteran meets the schedular criteria for award of a TDIU effective July 2, 2009.

5.  The Veteran's service connected disabilities preclude substantially gainful employment from July 2, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent disabling for calcification of the left medial collateral ligament have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 (2015).

2.  The criteria for a compensable evaluation for instability of the left knee prior to July 15, 2010, or after June 29, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2015).

3.  The criteria for an evaluation in excess of 10 percent disabling, for the period beginning July 15, 2010, to prior to June 29, 2012, for instability of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2015).

3.  The criteria for an award of TDIU have been met beginning July 2, 2009.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Appropriate notice was provided to the Veteran in letters dated in November 2005 and March 2006.

As for the duty to assist, pertinent private and VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran was afforded VA medical examinations and relevant treatment records have been associated with the claims file.  As such, the Board finds that the duty to assist has been met and will proceed with adjudication.

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for a left knee disability was initially granted in a March 1976 rating decision.  At that time, the RO noted that the Veteran twisted his left knee in service and the diagnosis was probable sprained medial collateral ligament.  X-ray study at the current VA examination revealed calcification, medial collateral ligament, left knee.  The RO characterized the service-connected disability the same and assigned a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In a December 2004 rating decision that addressed other issues, the RO cited Diagnostic Code 5260 for the service-connected left knee disability, without explanation.  

The Veteran filed a claim for a higher evaluation for his calcification of the left medial collateral ligament in October 2005.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Furthermore, the selection of diagnostic codes or applicable rating criteria is not protected and may be appropriately revised if the action does not result in the reduction of compensation payments. See 38 C.F.R. §§ 3.951, 3.957; Butts, 5 Vet. App. 532. 

Given the procedural history of this case (including the subsequent grant of a separate evaluation under Diagnostic Code 5257), and the method of evaluating knee disabilities, the Board finds that consideration of Diagnostic Code 5260 is appropriate.

Under Diagnostic Code 5260, which concerns limitation of flexion of the leg, a noncompensable (zero percent evaluation) is assigned for flexion limited to 60 degrees; a 10 percent evaluation is assigned for flexion limited to 45 degrees; a 20 percent evaluation is assigned for flexion limited to 30 degrees; and a 30 percent evaluation is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, which concerns limitation of extension of the leg, a noncompensable evaluation is assigned for extension limited to 5 degrees; a 10 percent evaluation is assigned for extension limited to 10 degrees; a 20 percent evaluation is assigned for extension limited to 15 degrees; a 30 percent evaluation is assigned for extension limited to 20 degrees; a 40 percent evaluation is assigned for extension limited to 30 degrees; and a 50 percent evaluation is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).

Under Diagnostic Code 5257, which pertains to recurrent subluxation or lateral instability of the knee, slight recurrent subluxation or lateral instability is rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability is rated as 20 percent disabling.  Severe recurrent subluxation or lateral instability is rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id. at 36.  In Mitchell, the United States Court of Appeals for Veterans Claims (Court) held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable Diagnostic Code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable Diagnostic Code pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the Diagnostic Code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

In January 2006 the Veteran reported left knee pain for years, especially with walking and stairs.  There was no giving out or locking.  

The Veteran was afforded a VA medical examination in May 2006.  He had pain, weakness, stiffness, and swelling.  His knees became warm and inflamed and felt unstable.  He sometimes felt like his legs were giving away, especially when climbing stairs and had often fallen.  He did not report fatigability and lack of endurance.  He could not squat or kneel.  He used ibuprofen and in the past had cortisol shots in the knees.  Pain on a regular day was 4 to 5 out of 10, was constant and increased with activity.  He did not use any crutches, braces, or canes.  He had not had any surgery or injury.  He had not had any period of episodes of dislocation or recurrent subluxation.  The Veteran had flares that happened dependent on how active he was.  When he did have a flare he sometimes used a cane and a knee brace.  He was unable to work due to his knee pain.  He could stand for approximately 10 minutes and was not able to walk a city block without stopping and resting.  Physical examination revealed left knee extension was 3 degrees to flexion of 100 degrees.  There was no motion in the medial and lateral collateral ligaments.  Lachman's, drawer, and McMurrays tests were negative.  X-ray of the left knee revealed no evidence of dislocation.  The x-ray was consistent with mild degenerative joint disease.  The Veteran was diagnosed with osteoarthritis of the left knee.

The Veteran was afforded a VA medical examination in August 2007.  The Veteran stated that his left knee was painful at rest and he rated his own pain as 5 on a scale of 1 to 10.  He could not walk for more than 100 feet due to his obesity and chronic obstructive pulmonary disorder.  If he walked for 100 feet the knee pain was much worse.  The Veteran stated that the knee was weak, occasionally stiff, and occasionally swollen.  There was no instability, giving way or locking.  He stated that the last time he had a flare-up was one year prior to the examination and he saw his doctor for the knee.  He did not know why the knee flared up.  The Veteran stated that he used a knee brace occasionally and also used a cane rarely.  There was no history of surgery.  There had been no episodes of dislocation or recurrent subluxation.  The Veteran was diagnosed with minimal degenerative joint disease of both knees.

The Veteran was afforded a VA medical examination in July 2010.  The left knee bothered him intermittently over the years and especially over the prior 5 to 7 years.  He would put on his brace prior to cutting the grass, but it takes him longer because of the left knee.  On physical examination, the left knee revealed no gross clinical instability.  There was no gross clinical laxity of the medial or lateral collateral ligaments during varus and valgus stressing with the knee flexed 30 degrees.  McMurray's sign was questionably positive; drawer sign was negative.  He was unable to squat beyond 40 percent of the normal distance because of increasing pain, especially at the left knee in comparison to the right.  He was diagnosed with chronic strain medial collateral ligament of the left knee.  

In an October 2011 rating decision, the AMC increased the rating for calcification, medial collateral ligament, left knee to 10 percent, effective October 7, 2005, the date of the claim for increased rating.  In that same decision, the RO granted service connection and assigned a separate 10 percent rating for left knee instability, effective July 15, 2010, the date of the VA examination.  

The Veteran was afforded a VA medical examination in June 2012.  The Veteran was diagnosed with chronic calcified strain of the left knee medial collateral.  He recalled no x-ray or treatment/medical evaluation or physical therapy of left knee since the July 2010 examination.  He used a non-prescription Velcro, open-patella brace some days after more prolonged activity.  He had rare falls due to his left knee; on steps at home; also 10 days prior when attempting painting a shed on ladder and it fell (sunk into ground, not due to knee).  Flare-ups did not impact the function of the knee.  Range of motion was flexion to 120 degrees with pain beginning at 120 degrees.  Extension was to 0 degrees with no objective evidence of painful motion.  There was no additional functional loss with repetitive motion testing.  Joint stability tests were normal.  There was no history of recurrent patellar subluxation/dislocation.  There were no meniscal conditions or surgical procedures for a meniscal condition.  The left knee showed no visible deformity, angulation, or effusion.  Diagnostic testing was noted to have revealed degenerative or traumatic arthritis.  The condition impacted his ability to work.  He was unable to use a ladder, or full flight stairs (without backing up, he states), or stand/walk more than 100 yards (walked nonstop he says from valet parking to my clinic today).

Pursuant to a Board remand, the Veteran was afforded a VA medical examination in January 2016.  The Veteran was diagnosed with chronic calcified strain of left knee medial collateral ligament.  He denied any knee surgery.  He stated he no longer used ladders, was careful with turning or squatting to keep from causing knee pain.  He used a cane when he left the house.  He reported his left leg felt weak.  The Veteran reported he was not able to stand or walk when he had a flare-up and must keep leg straight without bending knee, causes pain when sleeping.  Physical examination revealed range of motion of flexion of 0 to 80 degrees and extension of 80 to 0 degrees.  Pain was noted on examination and caused functional loss.  The examiner noted that the Veteran was able to perform repetitive use testing with at least 3 repetitions, with no additional functional loss or range of motion after the repetitions.  The Veteran was not examined immediately after repetitive use over time because the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner was unable to say without mere speculation that pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  The examiner was not able to objectively quantitate symptoms or range of motion changes associated with repetitive usage over time.  The examiner stated that the Veteran's knee exam was not being conducted during a flare-up; thus, there was no "conceptual or empirical basis for making such a determination without directly observing function under these conditions."  The examination is neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  The examiner was unable to say without mere speculation that pain, weakness, fatigability or incoordination significant limit functional ability with flare-ups.  The examiner was not able to objectively quantitate symptoms or range of motion changes associated with flare-up without mere speculation.  

Additional factors contributing to disability were identified as disturbance of locomotion, interference with sitting, and interference with standing.  

Muscle strength testing of the left knee showed normal strength (5/5) in flexion and extension; there was no muscle atrophy.  There was no ankylosis.  The Veteran had never had any meniscus condition.  Joint stability tests were normal on examination.  The Veteran used a brace and cane occasionally.  Diagnostic testing was noted to have revealed degenerative or traumatic arthritis.  The examiner noted that sitting in a chair with knee bent to at least 80 degrees, the Veteran reported subjective weakness but no instability was noted on examination.  He walked with a slow gain and slight limp to the left leg.  There was no redness, edema or any abnormality noted to the left knee except for reports of slight tenderness to palpation when asked.  He did not have any guarding or state it was painful prior to being asked.  The examiner further commented that there was slight crepitus with extension.

The Veteran's ability to work was impacted by unable to walk greater than 100 yards without resting due to pain in left knee, unable to use ladders, and had increased pain with using stairs.

Entitlement to an evaluation in excess of 10 percent under DC 5260 for the Veteran's service-connected left knee disability is not warranted during any period on appeal.  At no point during the period on appeal did the Veteran's left knee manifest flexion limited to 30 degrees.  A separate compensable evaluation is not warranted for limitation of extension because at no time during the period did the Veteran's left knee manifest a compensable level of limitation of extension.  At worst, extension was limited to 3 degrees, on one occasion in 2006.  

It is acknowledged that the Veteran consistently reported pain with motion of the left knee.  The Veteran has reported fatigability and it was noted that the Veteran, variously, could not squat or kneel or had difficulty with squatting or kneeling.  The Veteran was noted to have crepitus in the left knee and the Veteran reported that he had swelling and inflammation of the left knee.  Although pain was noted with motion of the left knee, range of motion testing did not reveal compensable reduction in range of motion and repetitive motion testing did not reveal further reduction in the range of motion.  Thus, even with consideration of pain, a higher evaluation is not available here.  DeLuca, 8 Vet. App. at 202.  

As noted above, the Veteran has been separately evaluated for instability of the left knee and was granted an evaluation of 10 percent disabling from July 15, 2010, to prior to June 29, 2012.  In July 2010 the Veteran was afforded a VA medical examination.  The Veteran reported that he used a brace prior to cutting the grass.  Physical examination revealed no gross clinical laxity of the medial or lateral collateral ligaments during varus and valgus stressing with the knee flexed 30 degrees.  However, however McMurray's sign was questionably positive.  In May 2013 the Board found that the July 2010 VA medical examination was inadequate regarding findings of limitation of motion and for determination of whether the Veteran's ability to obtain and maintain substantially gainful employment.  The Board did not indicate that the examination was inadequate with regard to findings of instability in the left knee.  As such, during the period from July 15, 2010, to prior to June 29, 2012, the Veteran's left knee did not manifest moderate or severe recurrent subluxation or lateral instability.  In January 2006 the Veteran denied giving out of the knee.  In May 2006 the Veteran reported that his knees became unstable, it felt that his legs were giving way, especially when climbing stairs and had often fallen.  However, the Veteran did not use any crutches, braces, or canes unless he had a flare.  There was no history of episodes of dislocation or recurrent subluxation and objective instability tests were normal.  In August 2007 the Veteran reported that his knee was weak.  However, there was no instability, giving way, or locking noted.  He used a brace occasionally and a cane rarely.  There had been no episodes of dislocation or recurrent subluxation.  Upon examination in June 2012 the Veteran reported rare falls; however, one 10 days prior to the examination was reportedly not due to the knee.  He used a non-prescription brace.  There was no history of recurrent patellar subluxation/dislocation and joint stability tests were normal.  In January 2016 the Veteran reported that his left leg felt weak; however, joint stability tests were normal on examination.  As such, prior to July 15, 2010, and beginning June 29, 2012, the Veteran's left knee did not manifest mild instability.  Thus, a higher evaluation pursuant to instability is not warranted for either period.

There are remaining Diagnostic Codes relating to knee disabilities including Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5263 (genu recurvatum), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage) and Diagnostic Code 5262 (impairment of the tibia and fibula).  However, as there is no probative evidence of record to demonstrate the existence of any of the conditions, these Diagnostic Codes are not applicable.

Thus, entitlement to an increased rating for calcification of the left medial collateral ligament is denied and entitlement to an increased rating for left knee instability for any period on appeal is also denied.

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The Veteran's disability is manifested by limitation of motion, painful motion, and, for a period, instability.  These impairments are contemplated by the rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran already has an 90 percent combined evaluation for his service-connected disabilities.  This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

III.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides." See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As of July 2, 2009, the Veteran was in receipt of service connected benefits for PTSD, evaluated as 30 percent disabling; coronary artery disease, status post myocardial infarction, 10 percent; diabetes mellitus, type II, 20 percent; left lower extremity diabetic peripheral neuropathy associated with diabetes mellitus, type II, 10 percent; right lower extremity diabetic peripheral neuropathy associated with diabetes mellitus, type II, 10 percent; left upper extremity diabetic peripheral neuropathy associated with diabetes mellitus, type II, 10 percent; right upper extremity diabetic peripheral neuropathy associated with diabetes mellitus, type II, 10 percent; calcification of the medial collateral ligament of the left knee, 10 percent; hearing loss, evaluated as noncompensably disabling; and erectile dysfunction associated with diabetes mellitus, evaluated as noncompensably disabling.  The Veteran's diabetes, erectile dysfunction, and peripheral neuropathies are considered to be a single disability for the purposes of TDIU.  38 C.F.R. § 4.16(a)(2).  Thus, the Veteran meets the schedular criteria for award of TDIU beginning July 2, 2009.  

In May 2006 the Veteran was noted to be unable to work due to his knee pain.  

In July 2009 the Veteran reported that he retired in 2003 from his job at a brewery.

A February 2010 VA medical examination report indicates that the Veteran was retired but was achieving only a functional class 3-B level by history.  

A September 2010 VA medical examination report indicates that the Veteran reported that he retired in 2004.

The Veteran underwent a VA medical examination for ischemic heart disease in June 2011.  The Veteran reported that he limited himself to lifting reasonably light amounts of weight.  He had shortness of breath, as well as fatigue, dizziness, and angina if he pushed himself too hard.  He used nitroglycerin about two weeks prior to the examination when riding his tractor mower and doing too much.  The examiner estimated that the Veteran was functional at the 5 to 7 MET level.  

In November 2011 the Veteran reported that he retired in 2004 on disability retirement.

In June 2012 the Veteran's knee condition was noted to impact his ability to work.  He was unable to use a ladder, or full flight stairs (without backing up, he states), or stand/walk more than 100 yards (walked nonstop he says from valet parking to my clinic today)

In June 2012 a VA medical examiner reported that the Veteran's diabetes mellitus, erectile dysfunction, and peripheral neuropathy, did not impact the Veteran's ability to work. 

In a July 2012 VA medical examination report the Veteran's hearing loss was noted to impact the Veteran's ability to work.  The examiner noted that the Veteran reported that he has difficulty hearing in crowded rooms and during general conversations with his wife and children.

In another July 2012 VA medical examination report the Veteran was found to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He was noted to have impaired judgment and difficulty in establishing and maintaining effective work and social relationships. 

Social Security Administration (SSA) records indicate a disability start date of February 2004.  The Veteran reported that he became unable to work because of his illnesses, injuries, or conditions in February 2004.  However, on the same page of the SSA records, the Veteran reported that he stopped working in January 2003 due to his conditions.  The primary diagnosis for the grant of SSA benefits was noted to be chronic ischemic heart disease with or without angina and the secondary diagnosis was reported to be chronic pulmonary insufficiency.

The Veteran reported on examination for SSA benefits that he had a 12th grade education and had completed job training for automechanics.  In November 2011 the Veteran reported that he had two years of college education.

In January 2016 the Veteran's left knee was noted to impact his ability to work because he was unable to walk greater than 100 yards without resting due to pain in left knee, unable to use ladders, had increased pain with using stairs, and was unable to twist upper body separate from lower body but reports he must turn body in unison to keep knee from hurting.

Affording the Veteran the benefit of the doubt, he has been unemployable due to his service connected disabilities during the period on appeal.  The Veteran's coronary artery disease and knee disability restrict the Veteran's ability to perform physical work.  The Veteran's employment history is a more than 40 year employment in a factory setting and as a supervisor.  Further, the Veteran's education is limited.

As the Veteran meets the schedular requirements for assignment of a TDIU beginning July 2, 2009, and is unemployable based upon consideration of his service connected disabilities, his job experience, and educational level, entitlement to a TDIU, beginning July 2, 2009, is granted.


ORDER

An increased rating for calcification of the left medial collateral ligament, currently evaluated as 10 percent disabling, is denied.

An initial compensable rating for instability of the left knee, prior to July 15, 2010; in excess of 10 percent disabling from July 15, 2010, to June 29, 2012; and a compensable rating from June 29, 2012, is denied.

A total disability rating based on individual unemployability (TDIU), beginning July 2, 2009, to prior to April 23, 2015, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

REMAND

As found above, the Veteran is unemployable during the entire period on appeal.  However, the Veteran does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) prior to July 2, 2009.  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Thus, the matter of entitlement to a TDIU prior to July 2, 2009, must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim of entitlement to a TDIU prior to July 2, 2009, to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis.

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


